internal_revenue_service cc dom it a date uilc number release date internal_revenue_service national_office service_center advice memorandum for district_counsel georgia cc ser atl from subject acting assistant chief_counsel income_tax accounting cc dom it a amending refund claims after expiration of statute_of_limitations this responds to your request for significant service_center advice in general terms the question presented is whether a refund claim may be amended after the expiration of the statute_of_limitations for filing the claim issues assume that a taxpayer has filed a timely refund claim for one dollar fully setting forth the legal grounds and factual basis for the claim and after the expiration of the statute_of_limitations for filing refund claims the taxpayer files a supplemental claim for a greater amount is the supplemental claim a timely amendment to the original claim or is it a new claim that is untimely is there a specific time period within which the taxpayer must file the supplemental claim in order for it to be considered a timely amendment should the service_center treat the one dollar claim as a protective claim if not how should the claim be processed if the taxpayer files a general claim_for_refund and does not inform the service of the specific grounds for the refund prior to the expiration of the statute_of_limitations is a supplemental claim considered timely if it explains the grounds for the original claim but is submitted after the expiration of the statute_of_limitations conclusions the supplemental claim is considered a timely amendment to the original claim if the taxpayer files it before the service takes final action on the original claim and if the supplemental claim does not require the investigation of new matters that would not have been disclosed by the investigation of the original claim there is no specific time period within which the supplemental claim must be filed if these requirements are met under the facts presented the service_center is not required to treat the original claim as a protective claim the service_center may ask the taxpayer to provide a realistic dollar amount for the claim if this information is not provided within a reasonable_time the service should take final action on the claim the type of final action to be taken may vary depending on the circumstances a definitive response cannot be provided on this issue because your memorandum does not set forth specific facts however we are providing a discussion of case law relevant to this issue facts for issue sec_1 and a taxpayer files an amended_return shortly before the expiration of the statute_of_limitations because the taxpayer has not yet compiled his records to determine the specific claim amount the claim is filed for one dollar or any amounts legally allowable the taxpayer specifically states the legal grounds and factual basis for filing the claim_for_refund however the claim does not explain the circumstances causing the delay in the compilation of the records there is no litigation or ongoing audit involving the taxpayer’s claim subsequent to the expiration of the statute_of_limitations under sec_6511 the taxpayer files a supplemental claim in an attempt to increase the refund amount facts for issue specific facts have not been provided on this issue applicable law and regulations sec_7422 of the internal_revenue_code provides that no suit or proceeding shall be maintained in any court for the recovery_of any internal revenue tax alleged to have been erroneously or illegally assessed or collected or of any penalty claimed to have been collected without authority or of any sum alleged to have been excessive or in any manner wrongfully collected until a claim_for_refund_or_credit has been duly filed with the secretary according to the provisions of law in that regard and the regulations of the secretary established in pursuance thereof sec_6511 of the code provides that a claim for credit or refund of an overpayment of any_tax in respect of which the taxpayer is required to file a return shall be filed within three years from the time the return was filed or two years from the time the tax was paid whichever of such periods expires later or if no return is filed by the taxpayer within two years from the time the tax was paid sec_6511 of the code provides that no credit or refund shall be allowed or made after the expiration of the period of limitation prescribed in sec_6511 unless a claim for credit or refund is filed by the taxpayer within such period sec_6402 of the code provides that in the case of any overpayment the secretary within the applicable_period of limitations may credit the amount of such overpayment including any interest allowed thereon against any liability in respect of an internal revenue tax on the part of the person who made the overpayment and shall subject_to subsections c d and e refund any balance to such person sec_301_6402-2 of the regulations on procedure and administration provides that no refund_or_credit will be allowed after the expiration of the statutory period of limitation applicable to the filing of a claim therefor except upon one or more of the grounds set forth in a claim before the expiration of such period the claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the commissioner of the exact basis thereof the statement of the grounds and facts must be verified by a written declaration that it is made under penalties of perjury a claim which does not comply with this paragraph will not be considered for any purposes as a claim_for_refund_or_credit sec_301_6402-3 of the regulations provides that a properly executed individual fiduciary or corporation original income_tax return or an amended_return on 1040x or 1120x if applicable constitutes a claim_for_refund_or_credit within the meaning of sec_6402 and sec_6511 for the amount of the overpayment disclosed by such return or amended_return a return or amended_return shall constitute a claim_for_refund_or_credit if it contains a statement setting forth the amount determined as an overpayment and advising whether such amount shall be refunded to the taxpayer or shall be applied as a credit against the taxpayer’s estimated_tax for the taxable_year immediately succeeding the taxable_year for which such return or amended_return is filed emphasis added issue discussion as explained below two considerations are relevant in determining whether the supplemental claim is considered an amendment to the original claim rather than an untimely new claim first the supplemental claim will not be considered an amendment to the original claim if it would require the investigation of new matters that would not have been disclosed by the investigation of the original claim such a supplemental claim is a new claim rather than an amendment to the existing timely claim second the supplemental claim will not generally be considered an amendment if the service took final action on the original claim by rejecting the original claim or allowing it in whole or in part if these two requirements are satisfied there is no specific time period within which the supplemental claim must be filed some court cases have treated a supplemental claim as timely even though the service previously took final action on the original claim the exceptions to the final action rule are discussed in part c below a does the supplemental claim require the investigation of new matters after the statute_of_limitations on refund claims has expired a taxpayer may amend the original claim with information that either clarifies matters already within the service’s knowledge or provides information that the service would have naturally ascertained in the course of its investigation the claim cannot be amended after the statute_of_limitations expires if the amendment would require the investigation of new matters that would not have been disclosed by the investigation of the original claim 302_us_517 105_f2d_183 2d cir b did the service take final action on the original claim numerous court cases hold that a supplemental claim filed after the expiration of the statute_of_limitations is not timely if the service had previously taken final action on the original claim such final action generally occurs when the service denies or allows the claim in either case the supplemental claim is untimely because once the service has taken final action on the original claim there is no longer any claim left to amend 109_f2d_640 1st cir 338_fsupp_786 e d n y aff’d 469_f2d_1394 2d cir 87_f2d_889 2d cir 310_f2d_648 5th cir and 203_f2d_686 8th cir once the service disallows a claim the taxpayer generally has no right to amend the claim however the taxpayer may file a lawsuit to recover the overpayment and at trial the taxpayer may depending on the circumstances be allowed to introduce evidence to show a larger overpayment than that stated in the original claim pink v united_states supra 139_fsupp_148 ct_cl and 138_fsupp_788 s d n y in 973_f2d_638 8th cir the court held that a taxpayer could not amend a refund claim that was based on a credit for hiring welfare recipients because the amendment involved a new factual basis namely the hiring of employees not involved in the original claim other cases have held that the original claim cannot be amended if the amendment involves a substantial change in the legal grounds for the claim in 137_f2d_426 3d cir the original claim was based on the taxpayer’s position that certain income was nontaxable the amendment asserted a different legal ground namely that the income if taxable was overstated c exceptions to the rule concerning final action by the service the service’s disallowance of a claim will not constitute final action by the service if the service did not fully consider all the grounds for the refund in 289_us_28 the service denied a claim by rejecting one of the grounds but overlooked two independent grounds for the claim the taxpayer then reiterated its request for the alternative relief requested in the original claim the court held that the claim as amended was timely in 56_f3d_1353 11th cir the service allowed the refund claim in full the court_of_appeals for the eleventh circuit held that a supplemental claim for an additional_amount was a timely amendment rather than a new claim barred by the statute_of_limitations this holding is inconsistent with the decisions cited above holding that a claim cannot be amended after the service takes final action on the original claim the result in mutual assurance may be explained on the basis of the unusual facts presented in particular the original claim provided the service with all the information it needed to accurately compute the correct amount of the refund see footnote of the opinion the taxpayer made a computational error when filing the original claim which could have been corrected by the service however the service failed to correct the taxpayer’s mistake when processing the original claim the taxpayer became aware of its mistake after the expiration of the statute_of_limitations when the service conducted a field_examination of the claim and discovered the mistake in reaching its decision the court primarily relied on the supreme court’s decision in bemis brothers bag co supra however bemis brothers bag co is distinguishable because it involved a claim that was disallowed without a full consideration of all the grounds stated for the refund mutual assurance by contrast involved a claim that was allowed based on a consideration of the one ground stated the mutual assurance case is legal precedent in cases that would be appealable to the eleventh circuit_court of appeals if you are considering such a case we recommend that mutual assurance be narrowly interpreted thus it would be followed only in the following unusual circumstances the overpayment amount stated in the original claim is improperly computed the service has sufficient information to compute the correct amount of the overpayment but fails to do so the service issues a refund for the full amount stated in the refund claim and after the statute_of_limitations expires the taxpayer submits a supplemental claim to correct the computational error and obtain an additional refund issue a distinguishing protective claims from incomplete claims protective claims are filed to preserve the taxpayer’s right to claim a refund when the taxpayer's right to the refund is contingent on future events and may not be determinable until after the statute_of_limitations expires the internal_revenue_manual irm indicates that a protective claim is based on an expected change in the tax law other legislation regulations or case law see irm protective claims the concept of a protective claim is well established by the case law even though this term is not used in the statute or regulations cases on this issue may be found in the federal tax coordinator 2d ria at t-6742 a claim should not be viewed as a valid protective claim for irs processing purposes merely because the taxpayer labels it as such for example in nucorp inc v united_states cl_ct four taxpayers each filed a one dollar claim that included the following language protective claim taxpayer is claiming a refund of windfall profit tax withheld during the year ending date due to the net_income limitation and withholding error additional information will be sent shortly this claim is not limited to the stated amount a valid protective claim need not state a particular dollar amount or demand an immediate refund however the claim must identify and describe the contingencies affecting the claim must be sufficiently clear and definite to alert the service as to the essential nature of the claim and must identify a specific year or years for which a refund is sought the service has discretion in deciding how to process protective claims in general it is in the interests of the service and taxpayers to delay action on protective claims until the pending litigation or other contingency is resolved once the contingency is resolved the service may obtain additional information necessary in processing the claim and then allow or disallow the claim the facts as stated in the service_center advice request do not involve a protective claim because the taxpayer’s failure to state the actual amount of the claim arises from the taxpayer’s failure to compile records rather than from a stated contingency affecting the amount of the claim thus we conclude that the claim is an ordinary claim that is incomplete rather than a protective claim b processing of incomplete claims as stated above the facts presented involved an incomplete claim because a realistic dollar amount is not stated if the service receives a claim in which the requested refund is one dollar or other_amounts legally allowable the service should generally request additional information as to the actual amount of the claim unless it is clear that the claim must be disallowed the service should provide the taxpayer with a reasonable amount of time to supply information as to the actual amount of the claim and other necessary information the determination of what is a reasonable amount of time may vary depending on the circumstances in particular a longer time period will generally be appropriate if circumstances beyond the taxpayer’s control prevent the taxpayer from quickly providing the additional information to the service if the requested information including the actual amount of the claim is not provided within a reasonable_time the service should take final action on the original claim after fully considering all the grounds stated for the refund this will prevent the taxpayer from amending the claim after the expiration of the statute_of_limitations as explained above the type of final action to be taken may depend on the circumstances thus in some cases the claim should be disallowed on the merits in other cases it may be appropriate to treat the claim as nonprocessible a claim for a refund of income_tax could be treated as nonprocessible and disallowed on the basis that the taxpayer has failed to respond to the service’s request for information as to the dollar amount of the claim sec_301_6402-3 applicable to income_tax refund claims provides that the claim must state the amount of the overpayment the service may insist on full compliance with the regulations governing refund claims see 325_us_293 issue specific facts have not been provided on this issue and thus no definitive conclusions can be provided however the following discussion of the case law should be of some assistance in resolving this issue it is assumed that the claim at issue is a general claim and is not a protective claim in 283_us_269 the supreme court noted that the filing of a refund claim is prerequisite to a suit to recover taxes paid see sec_7422 of the code and held that quite apart from the provisions of the regulation the statute is not satisfied by the filing of a paper which gives no notice of the amount or nature of the claim for which the suit is brought and refers to no facts upon which it may be founded emphasis added in addition to the statutory requirements noted above the regulations under sec_6402 contain numerous requirements as to both the content and form of refund claims in particular the regulations provides that a refund claim must set forth in detail each ground upon which a credit or refund is claimed and facts sufficient to apprise the service of the exact basis thereof angelus milling co v commissioner supra held that the service may insist upon full compliance with the regulations governing refund claims and may reject a refund claim that fails to satisfy the requirements of the regulations in 57_f2d_150 2d cir the court rejected a claim for failing to meet the statutory requirements for a refund claim identified in united_states v felt tarrant manufacturing company the taxpayer was a salesman entitled to a fixed salary plus a commission equal to per cent of the net profits of his employer the contract of employment provided that if the employer’s net profits were subsequently adjusted the taxpayer’s commission would correspondingly be adjusted the taxpayer’s refund claim did not mention his contract of employment or the agreement concerning the adjustment of his commission the claim merely stated the following profits were credited to the claimant on the basis of erroneous profits ascribed to hahlo co for the calendar_year brief will follow the service rejected the claim and the taxpayer subsequently filed a supplemental claim fully explaining the grounds for the refund claim the subsequently filed claim was held to be untimely because it was submitted after rejection of the claim and after the expiration of the statute_of_limitations similarly in 68_f2d_511 5th cir the original claims filed by the taxpayer gave no notice either as to the factual basis or legal grounds for the claims after the service rejected the claims the taxpayer filed new claims satisfying the requirements of the statute and regulations the court held that the new claims were untimely also the court indicated that if the original claims had been properly amended by the taxpayer prior to rejection by the service the amendment would have been considered timely notwithstanding the defects in the original claims by its conduct the service may be found to have waived the requirements of regulations as to the specificity of refund claims such a waiver typically arises when there is unmistakable evidence that the service has considered the merits of a particular claim angelus milling co supra in 314_us_186 the court stated the following concerning waiver this court applying statute and regulations has often held that a notice fairly advising the commissioner of the nature of the taxpayer's claim which the commissioner could reject because too general or because it does not comply with formal requirements of the statute and regulations will nevertheless be treated as a claim where formal defects and lack of specificity have been remedied by amendment filed after the lapse of the statutory period citations omitted this is especially the case where such a claim has not misled the commissioner and he has accepted and treated it as such in summary a general claim may be amended after the statute_of_limitations has expired provided that the original claim has not been rejected at the time the amendment is filed and the amendment merely makes clear the specific matters the service has already considered by investigating the original defective claim although the service might have rejected the original claim the defect is considered waived if there is unmistakable evidence that the service considered the original claim on the merits if you have any questions concerning this memorandum please contact john moran at heather c maloy by s michael l gompertz michael l gompertz assistant to the branch chief branch
